The defendant sought to bring out on cross-examination of Robert Brown, the injured party, details of former difficulties between Brown and his wife, Brown and defendant, and threats made by Brown against the defendant. The details of prior difficulties are never admissible, unless a part of the details have been admitted, in which event the adverse party is entitled to the whole transaction in explanation of his acts. Smith v. State, 197 Ala. 193, 72 So. 316. And threats are not admissible until there has been evidence of an overt act on the part of the party making the threat, indicating a purpose to do the defendant an injury. At the time this evidence was offered there was no evidence of such overt act. Cooke v. State,18 Ala. App. 416, 93 So. 86.
When defendant's witness Mrs. Brown was being examined on cross-examination, the solicitor was permitted over objection and exception to ask this question: "Do you remember the time that the defendant killed Emory Toland?" A similar question was asked the witness George Patterson. Answers in the affirmative to these questions after the court had overruled objection, and exceptions reserved. Proper motions were made to exclude, overruled, and exceptions reserved. The rulings of the court were made upon the idea that such questions may be asked to fix a time. Such time must relate to the issues involved. The evidence here admitted was not in any way connected with the issues involved in this case — on the contrary, called for an isolated fact, irrelevant in itself, and tending to prejudice the defendant before the jury. The examination of a witness both in chief and on cross-examination must be confined to matters relevant to the issue. While a wide latitude is allowed on cross-examinations, facts irrelevant and immaterial cannot become the matter of the examination. The rule is well and clearly stated in Martin v. State, 104 Ala. 71, 16 So. 82, and restated with many authorities collated in Smith v. State,197 Ala. 193-197, 72 So. 316. The trial court erred in permitting this line and method of cross-examination. *Page 466 
The written charges requested by defendant were properly refused. The ruling of the court on these charges are sustained by the following authorities: Tatum v. State 20 Ala. App. 436,102 So. 726, as to charges 5 and 9; Shirley v. State, 144 Ala. 35,40 So. 269, as to charge 8; charge 7 was covered by the court's oral charge; refused charge 15 is a copy of charge 26 in Bluett's Case, 151 Ala. 41, 44 So. 84, and held to be good, but in this case it was abstract (Cooke's Case, supra); refused charge 14 was also abstract. It affirmatively appears that the defendant fought willingly and with a deadly weapon.
For the errors pointed out, the judgment is reversed and the cause is remanded.
Reversed and remanded.